Citation Nr: 0503020	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from May 1979 to August 1990.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  Jurisdiction of the claims files was 
subsequently transferred to the Houston, Texas RO.  

In its March 2001 rating decision, the RO, in pertinent part, 
denied an increased (compensable) evaluation for service-
connected hearing loss disability.  The veteran submitted a 
timely notice of disagreement in April 2001.  The RO issued a 
statement of the case (SOC) which addressed that disagreement 
in May 2001.  The veteran's timely substantive appeal was 
received in June 2001.

In January 2004, the Board remanded this matter to the 
Appeals Management Center (AMC) in Washington, DC for further 
evidentiary development.  The case is again before the Board 
for appellate consideration.

A personal hearing was held before the undersigned, sitting 
at the Travel Board hearing in Houston, Texas in March 2003.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify you if further action is required on your part.


REMAND

In its remand decision of January 2004, the Board noted that 
the veteran testified at his March 2003 Travel Board hearing 
that he believed that he had slurring of his speech and 
imbalance that were the result of or related to his hearing 
loss disability.    

In pertinent part, the Board requested that the veteran be 
afforded the opportunity to clarify whether he wishes to seek 
a separate award of service connection for slurred speech or 
imbalance.  The Board then requested that the veteran be 
afforded another audiologic examination to determine the 
severity of his hearing loss disability, to include an 
opinion as to whether slurred speech or imbalance are 
present, and, if so, whether such symptom(s) is/are separate 
medical disorders or are part and parcel of the veteran's 
service-connected hearing loss disability.  The Board then 
requested that the examiner(s) provide the rationale for any 
opinion expressed.   

Finally, the Board requested that the RO readjudicate the 
issue on appeal and determine whether the veteran is entitled 
to an increased evaluation based on extraschedular factors, 
if slurred speech and/or imbalance are present and medical 
opinion establishes that the symptom(s) is/are part and 
parcel of the veteran's service-connected hearing loss 
disability.  The Board then instructed that, if the claim was 
denied, the RO should address the reasons why in a 
supplemental statement of the case.  

The Board notes that the RO, in its instructions to the 
reviewing audiology examiner, substantially complied with the 
Board's request to instruct the examiner(s) to examine 
matters related to slurred speech/imbalance.  The Board notes 
that the examiner did not comment on these matters in her 
opinion, however.  This is so even though, in the May 2004 
audiologic examination, the examiner noted that the veteran 
stated during the examination "[u]nsteadiness and light-
headedness occurring once a day; it can start without 
warning."  

The RO also correctly instructed the audiology examiner to 
review the entire claims file pursuant to the examination.  
The Board notes, however, that the examiner stated in the May 
2004 report that only one of the two volumes was received and 
reviewed prior to making her decision.  See Stegall v. West, 
11 Vet. App. 268 (1998)(to help avoid future remand, the RO 
must ensure that all requested development has been completed 
in compliance with a Board remand, and if any action is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action must be undertaken).



Accordingly, the case is remanded for the following actions:

1.	The veteran should be afforded the 
opportunity to clarify whether he wishes 
to seek a separate award of service 
connection for slurred speech or 
imbalance.  

2.	The veteran should again be afforded 
VA audiologic or other examination to 
determine the current severity of hearing 
loss disability.  The veteran should also 
be afforded VA neurological examination 
to investigate his complaints of slurred 
speech and imbalance.  

3.	The claims file and a copy of this 
remand must be reviewed by the examining 
specialists and such review must be 
indicated in each final report.

4.	These examinations should include 
opinions as to whether slurred speech or 
imbalance are present, and, if so, 
whether such symptom(s) is/are separate 
medical disorder(s); whether such 
symptom(s) is/are secondary service 
connection disorder(s) arising out of the 
veteran's service-connected hearing loss 
disability; whether such symptom(s) 
is/are part and parcel of the veteran's 
service-connected hearing loss 
disability; or whether such symptom(s) 
are unrelated to the veteran's service-
connected hearing loss disability.  The 
examiners should provide, in a detailed 
manner, the rationale for any opinion 
expressed.

5.	Following completion of the above 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports, which should include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested; if they are 
found deficient, they must be returned to 
the appropriate examiner(s) for 
corrective action.

6.	After full compliance with this 
remand, the RO should readjudicate the 
issue on appeal, to include whether the 
veteran is entitled to an increased 
evaluation based on extraschedular 
factors, and if slurred speech and/or 
imbalance are present and medical opinion 
establishes that the symptom(s) is/are 
related to the veteran's service-
connected hearing loss disability.  If 
the claim for an increased (compensable) 
evaluation for hearing loss disability 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
provided an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board for 
appellate review.
  
7.	With regard to the instructions set 
forth above, the Board hereby informs the 
veteran of his obligation to cooperate by 
providing requested information to the 
extent possible.  The veteran is further 
advised that any failure to cooperate may 
result in adverse action pursuant to 38 
C.F.R. § 3.158 or 38 C.F.R. § 3.655 
(2004).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                    
_________________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



